Name: Commission Regulation (EEC) No 1051/84 of 13 April 1984 abolishing the countervailing charge on cucumbers originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 102/40 Official Journal of the European Communities 14. 4 . 84 COMMISSION REGULATION (EEC) No 1051/84 of 13 April 1984 abolishing the countervailing charge on cucumbers originating in Spain whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of cucum ­ bers originating in Spain can be abolished, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2004/83 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 761 /84 of 23 March 1 984 (3), as last amended by Regulation (EEC) No 943/84 (4), introduced a countervailing charge on cucumbers originating in Spain ; Whereas for this product originating in Spain there were no prices for six consecutive working days ; Article 1 Regulation (EEC) No 761 /84 is hereby repealed . Article 2 This Regulation shall enter into force on 14 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972 , p. 1 . O OJ No L 198 , 21 . 7. 1983 , p. 2 . (3) OJ No L 80, 24. 3 . 1984, p. 17 . O OJ No L 96, 6 . 4. 1984, p. 30 .